PER CURIAM.
We reverse that portion of the trial court’s order which grants the father visitation rights and requires reconsideration of the support award upon the mother’s failure to permit visitation. The mother’s petition for modification of the father’s child support obligation was filed pursuant to the Uniform Reciprocal Enforcement of Support Act (URESA). §§ 88.011-88.371, Fla.Stat. (1983). Under URESA the court may address only matters of support and may not consider issues pertaining to visitation. State ex rel. Rock v. Rock, 429 So.2d 1351 (Fla. 2d DCA 1983); Carroll v. Carroll, 415 So.2d 102 (Fla. 3d DCA 1982); Leland v. Fricke, 376 So.2d 432 (Fla. 1st DCA 1979). Furthermore, the court may not condition the payment of support upon the granting of visitation. Rock; Carroll; Leland. Accordingly, we hold that the trial court erred in addressing these visitation issues. In all other respects, we affirm.
Reversed in part; affirmed in part.